On Rehearing.
A petition for a rehearing has been filed in this matter, in which it is earnestly contended that prosecutions under certain of the indictments is barred by lapse of time. This objection only goes to a portion of the indictments, and I must decline to further review the questions of law arising under the remaining indictments, where the question of the statute of limitations is not involved.
Section 1014 of the Revised Statutes pro-. vides that, “where any offender * * * is committed in any district other than that where the offense is to be tried, it shall be the duty of the judge’ of the district where such offender * * * is imprisoned seasonably to issue, and of the marshal to execute, a warrant for his removal to the district where the trial is to be had.” Comp. St. § 1674.
Section 1027 provides: “When two or more charges are made, or two or more indictments are found against any person, only one writ or warrant shall be necessary to commit him for trial; and it shall be sufficient to state in the writ the name or general character of the offenses, or to refer to them only in very general terms.” Comp. St. § 1693.
Section 1029 provides: “Only one writ or warrant is necessary to remove a prisoner from one district to another. One copy thereof may be delivered to the sheriff or jailer from whose custody the prisoner is taken, and another to the sheriff or jailer to whose custody he is committed, and the original writ, with the marshal’s return thereon, shall be returned to the clerk of the district to which he is removed.” Comp. St. § 1695.
By reason of these provisions, it is not incumbent upon the court to inquire into the legal sufficiency of each and every charge contained in the several indictments, or to determine that there is probable cause as to each and every such charge. The application for removal, under the several indictments, is but a single proceeding, and if probable cause is shown in one case removal must follow, regardless of any conclusion the court might reach as to the charges contained in other indictments. In other words, if the several charges were contained in a single indictment under different counts, the court would not be called upon to consider the sufficiency of each and every count, or the sufficiency of the testimony to warrant removal as to each and every count. Such being the case, and the court having determined that thfere is probable cause as to certain of the charges, it need not consider the legal sufficiency of the testimony to warrant removal as to the remaining charges.
The petition for a rehearing is therefore denied.